           Case 4:19-cv-00760-BRW Document 21 Filed 08/10/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


SYLVESTER SMITH                                                              PLAINTIFF

v.                                    4:19CV00760 - BRW

SWIFT TRANSPORTATION COMPANY
OF ARIZONA, LLC, et al.                                                      DEFENDANTS

                                             ORDER

       Pending is Defendants’ Motion for Partial Summary Judgment (Doc. No. 9). Plaintiff has

responded.1 For the reasons below, the motion is DENIED without prejudice.

I.     BACKGROUND

       On July 15, 2016, Defendant Michael Somontes (Somontes) was driving a truck owned

by Defendant Swift Transportation (Swift). On that day, the truck collided with Plaintiff while

traveling in the right lane of traffic eastbound on Interstate 440 in Little Rock, Arkansas. Swift

admits that Somontes acted as its agent and within the scope of his agency relationship when the

collision occurred. Plaintiff asserts negligence claims against both Somontes and Swift for the

operation of the vehicle and an independent negligent supervision claim against Swift.

II.    DISCUSSION

       Defendant relies on Arkansas law that prohibits Plaintiff from proceeding on multiple

theories of liability once the Defendant concedes liability based on one theory.2 An exception to

this rule exists when the Plaintiff makes a valid punitive damages claim based on Defendant’s




       1
        Doc. Nos. 14, 17.
       2
        Elrod v. G & R Const. Co., 275 Ark. 151, 154, 628 S.W.2d 17, 19 (1982).

                                                 1
             Case 4:19-cv-00760-BRW Document 21 Filed 08/10/20 Page 2 of 2



independent negligent activities.3 Defendant argues that Plaintiff has failed to plead facts or

develop sufficient evidence to support a punitive damages claim, thereby making his

independent negligent supervision claim void.

         To continue with his negligent supervision claim against Swift, Plaintiff must offer

sufficient admissible evidence to support a punitive damages award related to this claim.4

Plaintiff’s sole supporting evidence in the record is his own affidavit asserting that the passenger

accompanying Somontes made comments indicating that he had recognized Somontes’s reckless

driving and had informed Swift of the behavior. I am dubious as to whether Plaintiff has valid

punitive damages claim on the current record. However, the discovery period remains open until

February 24, 2021. Defendant may refile its motion after the discovery period has closed.

                                          CONCLUSION

         Based on the findings of fact and conclusions of law above, Defendant’s Motion for

Partial Summary Judgment (Doc. No. 9) is DENIED without prejudice.

         IT IS SO ORDERED this 10th day of August, 2020.



                                              Billy Roy Wilson
                                              UNITED STATES DISTRICT JUDGE




         3
          Wheeler v. Carlton, No. 3:06 CV 00068 GTE, 2007 WL 30261, at *12 (E.D. Ark. Jan. 4,
2007).
         4
          Ark. Code Ann. § 16-55-206.

                                                  2
